Citation Nr: 0300213	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  97-26 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty for 
training (ACDUTRA) from August 1966 to June 1967.  This 
case comes before the Board of Veterans' Appeals (Board) 
from a December 1996 rating decision of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied claims for service 
connection for hypertension as secondary to service-
connected sarcoidosis and for an increased rating for 
sarcoidosis.  The veteran timely perfected as appeal as to 
both issues.  In September 1997, he withdrew the claim for 
an increased rating for sarcoidosis.


FINDING OF FACT

The preponderance of the competent evidence is against a 
finding that any current hypertension was caused by, or 
increased in severity due to, the veteran's service-
connected sarcoidosis.


CONCLUSION OF LAW

Secondary service connection for hypertension is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.310(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  
VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing 
regulations are met.  

Well-groundedness is not an issue.  In the course of the 
instant appeal, the veteran was notified why his claim was 
denied via rating decision in December 1996 and statement 
of the case in August 1997.  As part of a June 2002 
supplemental statement of the case (SSOC) he was notified 
of VA's new duty to assist provisions associated with the 
VCAA, and was advised of his and VA's respective 
responsibilities in the development of his claim.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The service connection claim was reviewed on the merits, 
in compliance with the VCAA.  See SSOC.  

The RO has obtained the veteran's service medical records.  
He has not identified any pertinent records which remain 
outstanding.  He has been afforded a VA examination.  
Medical opinions have been obtained.  In sum, there is 
full compliance with the mandates of the VCAA.  All 
pertinent notice and duty to assist requirements are met.  

The law provides that service connection will be granted 
for a disability if it is shown that the veteran suffers 
from such disability and that it resulted from an injury 
suffered or disease contracted in line of duty, or from 
aggravation in line of duty of a preexisting injury or 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Active 
duty includes any period of ACDUTRA during which an 
individual was disabled by a disease or injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a).  In 
order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  
Disability which is proximately due to, or the result of, 
a service connected disability shall be service connected.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310 (a).  The United 
States Court of Appeals for Veterans Claims (Court) has 
held that a claimant is also entitled to service 
connection on a secondary basis when it is shown that a 
service-connected disability aggravates a nonservice-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Factual Background

The veteran's service medical records are silent regarding 
hypertension.  Service connection for sarcoidosis has been 
in effect since 1967.  The disability has been rated 
noncompensable throughout.

In April 1996 the veteran submitted a claim for service 
connection for "severe high blood pressure" due to 
"sarcoidosis/lung disease."  In a May 1996 letter he 
indicated that he began to develop high blood pressure in 
1991.  Private medical records reflect that hypertension 
was first diagnosed in February 1989, and later in 1991 
and 1993.  

Several VA medical records dated between 1994 and 1999 
reflect diagnoses of hypertension.  

On VA hypertension examination in November 1996 the 
examiner, following a review of the claims folder, 
concluded that hypertension and sarcoidosis were separate 
diagnoses, and that in the absence of renal abnormalities, 
it did not appear that the hypertension was due to 
sarcoidosis.  The diagnosis was hypertension of unknown 
etiology.  

A May 1997 letter from a VA rheumatologist indicates that 
the veteran was examined at that time.  It was noted that 
the veteran had a history of sarcoidosis dating back to 
1967, and that over the past 30 years he had done quite 
well with his pulmonary disease.  The physician also noted 
that the veteran's second major health condition was 
hypertension, which had worsened over the last 8 or 9 
years.  The physician pointed out that the veteran had 
specifically inquired as to whether there was any possible 
relationship between his hypertension and sarcoidosis.  
The physician added that the veteran had not had any 
evidence of renal insufficiency on past evaluations, 
including on recent 24-hour urine study.  Examination 
revealed the veteran's blood pressure to be 154/100.  The 
physician opined that the only possible relationship 
between hypertension and sarcoidosis was that if sustained 
hypercalcemia had resulted in substantial nephrocalcinosis 
to cause renal insufficiency.  The physician opined that 
based upon the results of recent clinical tests (including 
creatine clearance measurement, serum creatine level and 
abdominal films), such findings were not demonstrated to 
support this potential sequence of events.  

Also of record are several medical treatise articles 
submitted by the veteran in May 1996 and August 1997, 
which, according to the veteran, bolster his argument that 
his hypertension is essentially due to his service-
connected sarcoidosis.

A November 1997 letter from the veteran states that he 
recently spoke with a private physician, a leading 
authority on sarcoidosis.  The veteran added that the 
physician, as part of a medical paper, which was submitted 
by the veteran along with other medical treatise evidence, 
had concluded that there was a relationship between 
sarcoidosis and hypertension.  He added that the physician 
thought that there was a very good possibility that he had 
active sarcoidosis of the kidneys.

Analysis

It is neither claimed, nor shown, that hypertension was 
manifested in service or in the first postservice year.  
Consequently, consideration of service connection for such 
disability based on incurrence (including presumed) or 
aggravation in service is not warranted.  

The veteran's claim for service connection for 
hypertension is premised on a theory that the hypertension 
is secondary to his service-connected sarcoidosis.  In 
support of his claim he has submitted a letter in which he 
asserts that he had spoken with a leading authority on 
sarcoidosis and that the private physician had published a 
medical paper indicating that there is a relationship 
between sarcoidosis and hypertension.  This statement has 
limited probative value, as it is inconsistent with other 
evidence of record, including contemporaneous medical 
reports.  The Board finds it noteworthy that the veteran 
was not examined by the private physician who claims that 
there is a relationship between sarcoidosis and 
hypertension, nor did this physician have an opportunity 
to review the veteran's medical record.  

An opinion by a medical professional is not conclusive, 
and is not entitled to absolute deference.  The Court has 
provided extensive guidance for weighing medical evidence.  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate 
in the record.  Miller v. West, 11 Vet. App. 345, 348 
(1998).  A mere transcription of lay history, unenhanced 
by additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber 
is a medical professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  The probative value of a physician's 
statement is dependent, in part, upon the extent to which 
it reflects "clinical data or other rationale to support 
his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 
(1995).

Against the veteran's claim are the opinions of two VA 
examiners, who reviewed the entire record, examined the 
veteran, and (in the absence of renal insufficiency) found 
no evidence of a relationship between the veteran's 
hypertension and sarcoidosis. 

Greater weight may be placed on one physician's opinion 
than another's depending on factors such as reasoning 
employed by the physicians and whether or not (and the 
extent to which) they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Here, the VA opinions against the veteran's claim 
have greater probative value than the private medical-
treatise-type documentation, supplied by the veteran, 
which ostensibly support it.  His own opinion in this 
regard is not competent evidence, as he is a layperson.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992).  The preponderance of the evidence is against the 
veteran's claim, and service connection for hypertension 
as secondary to sarcoidosis must be denied.


ORDER

Secondary service connection for hypertension is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

